DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species I. - a mesh in the reply filed on August 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the top cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8 and 10 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaniut (DE 2949584) in view of Double et al. (3,949,527).
Kanuit (Figure 1) discloses an arrangement for storing thermal energy, with a heat-
storage system which is configured in three dimensions and which includes a solid natural
material 9 for storing heat, namely a heat-storage material, where the heat-storage material 9 is
surrounded by a flexible fluid-impermeable layer 23 in a manner that at least provides pressure-
tight isolation of the heat-storage material 9 from the environment of the heat-storage
system, wherein a flexible outer layer 3 is provided, coupled to the flexible fluid-impermeable
layer 23 in a manner such that the flexible outer layer 3 exerts an areal force on the flexible fluid-

on the heat-storage material 9;
	but does not disclose the flexible outer layer 3 is a mesh.
	Double et al. (‘527) (Figures 1-3) discloses an arrangement for storing a material, which is configured in three dimensions and which includes a solid natural material 30 surrounded by a flexible fluid-impermeable layer 5 in a manner that at least provides pressure-tight isolation of the material 30 from the environment, wherein 
a flexible outer layer (2, 3) is provided, coupled to the flexible fluid-impermeable layer 5 in a manner such that the flexible outer layer (2, 3) exerts an areal force on the flexible fluid-impermeable layer 5 and the flexible fluid-impermeable layer 5 therefore exerts areal pressure on the material 30, 
wherein the flexible outer layer (2, 3) takes the form of a mesh for the purpose of facilitating conforming to the material and exerting a variable force thereon.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Kaniut the flexible outer layer takes the form of a mesh for the purpose of facilitating conforming to the material and exerting a variable force thereon as recognized by Double et al. (‘527).
	Regarding claim 2, Kaniut discloses the flexible fluid-impermeable layer 5 is a film.
	Regarding claims 3 and 10, Double et al. (‘527) (column 7, lines 3-6) discloses the mesh (2, 3) is configured as metallic mesh.
Regarding claim 5, Double et al. (‘527) (column 7, lines 3-6) discloses the mesh (2, 3) is configured as metallic mesh, which is read as a “heavy material” in relation to the flexible fluid-impermeable layer 5.

Regarding claim 8, as best understood, the mesh (2, 3) of Kaniut is read as a “top cover,” which is movable during installation such that the movable top cover is pressed onto the flexible fluid-impermeable layer 5.

	Claim(s) 4 as bet understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaniut (DE 2949584) in view of Double et al. (3,949,527) as applied to claim(s) 1-3, 5-6, 8 and 10 above, and further in view of Double et al. (4,897,970).
	The combined teachings of Kaniut and Double et al. (‘527) lacks a layer made of sand for pressing onto a film (flexible fluid-impermeable layer 23).
	Double et al. (‘970) discloses an arrangement for storing a material, which is configured in three dimensions and which includes a solid natural material 20 surrounded by a flexible fluid-impermeable layer 30 in a manner that at least provides pressure-tight isolation of the material 20 from the environment, wherein 
straps 40 exerting an areal force on the flexible fluid-impermeable layer 30 and the flexible fluid-impermeable layer 30 therefore exerts areal pressure on the material 20; and
a layer 34 made of sand (column 4, lines 45-46) for pressing onto a film (flexible fluid-
impermeable layer 30 for the purpose of providing additional protection against the environment.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Kaniut and Double et al. (‘527) a layer made of sand  for pressing onto the flexible fluid-impermeable layer for the purpose of providing additional protection against the environment as recognized by Double et al. (‘970).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LEONARD R LEO/Primary Examiner, Art Unit 3763